Case 2:19-cv-00486-JLB-MRM Document 24 Filed 09/09/19 Page 1 of 13 PageID 115




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                FORT MEYERS DIVISION

                             CASE NO: 2:19-cv-00486-SPC-MRM

HILERMISE ENOCK,

       Plaintiff,

vs.

EXPERIAN INFORMATION SOLUTIONS, INC.,
TRANSUNION, LLC and VERIZON
WIRELESS SERVICES LLC,

      Defendants.
______________________________________/

                        ANSWER AND AFFIRMATIVE DEFENSES
       Defendant Verizon Wireless Services, LLC (“Defendant”) files its Answer and

Defenses to Plaintiff’s Complaint as follows:

                                        Introduction

       1.      In response to paragraph 1, Defendant admits that this purports to be an action

for actual, statutory and punitive damages, costs and attorney’s fees brought pursuant to 15

U.S.C. § 1681 et seq. (FCRA) but denies that Defendant is liable to Plaintiff for any amounts

whatsoever.

       2.      In response to paragraph 2, the FCRA speaks for itself. Defendant further states

that paragraph 2 contains no allegations with respect to Defendant. To the extent that anything

in paragraph 2 may be construed as an allegation against Defendant, denied.

       3.      In response to paragraph 3, the FCRA speaks for itself. Defendant further states

that paragraph 3 contains no allegations with respect to Defendant. To the extent that anything

in paragraph 3 may be construed as an allegation against Defendant, denied.
Case 2:19-cv-00486-JLB-MRM Document 24 Filed 09/09/19 Page 2 of 13 PageID 116




        4.     In response to paragraph 4, the statements from the Consumer Financial

Protection Bureau speak for themselves. Defendant further states that paragraph 4 contains

no allegations with respect to Defendant. To the extent that anything in paragraph 4 may be

construed as an allegation against Defendant, denied.

        5.     In response to paragraph 5, denied.

                               Jurisdiction, Venue and Parties

        6.     In response to paragraph 6, admitted for purposes of subject-matter jurisdiction

only.

        7.     In response to paragraph 7, denied that this suit arises out of Verizon Wireless

Services LLC’s contacts with Plaintiff in Florida.

        8.     In response to paragraph 8, denied that this suit arises out of Verizon Wireless

Services LLC’s contacts with Plaintiff in Collier County, Florida.

        9.     In response to paragraph 9, Defendant is without sufficient information to form

a belief as to the truth of the allegations and therefore denies them.

        10.    In response to paragraph 10, Defendant is without sufficient information to

form a belief as to the truth of the allegations and therefore denies them.

        11.    In response to paragraph 11, Defendant is without sufficient information to

form a belief as to the truth of the allegations and therefore denies them.

        12.    In response to paragraph 12, Defendant is without sufficient information to

form a belief as to the truth of the allegations and therefore denies them.

        13.    In response to paragraph 13, Defendant is without sufficient information to

form a belief as to the truth of the allegations and therefore denies them.

        14.    In response to paragraph 14, Defendant is without sufficient information to

form a belief as to the truth of the allegations and therefore denies them.


                                                  2
Case 2:19-cv-00486-JLB-MRM Document 24 Filed 09/09/19 Page 3 of 13 PageID 117




       15.     In response to paragraph 15, Defendant is without sufficient information to

form a belief as to the truth of the allegations and therefore denies them.

       16.     In response to paragraph 16, admitted that Verizon Wireless Services, LLC is a

foreign limited liability company based on New Jersey, that it is authorized to conduct business

in the State of Florida, and that it maintains a registered agent in Florida as alleged; the

remainder of the allegations in paragraph 16 are denied.

                                GENERAL ALLEGATIONS

       17.     In response to paragraph 17, Defendant is without sufficient information to

form a belief as to the truth of the allegations and therefore denies them.

       18.     In response to paragraph 18, denied that Verizon Wireless Services LLC

reported any past due amounts for an account with Plaintiff to Trans Union.

       19.     In response to paragraph 19, admitted.

       20.     In response to paragraph 20, Defendant is without sufficient information to

form a belief as to the truth of the allegations and therefore denies them.

       21.     In response to paragraph 21, Defendant is without sufficient information to

form a belief as to the truth of the allegations and therefore denies them.

       22.     In response to paragraph 22, denied.

       23.     In response to paragraph 23, Defendant is without sufficient information to

form a belief as to the truth of the allegations and therefore denies them.

       24.     In response to paragraph 24, Defendant is without sufficient information to

form a belief as to the truth of the allegations and therefore denies them.

       25.     In response to paragraph 25, denied that Verizon Wireless Services LLC

reported or continues to report any past due amounts for an account with Plaintiff.




                                                  3
Case 2:19-cv-00486-JLB-MRM Document 24 Filed 09/09/19 Page 4 of 13 PageID 118




        26.     In response to paragraph 26, admitted on the basis that that Verizon Wireless

Services LLC has not reported any past due amounts for an account with Plaintiff.

        27.     In response to paragraph 27, denied.

        28.     In response to paragraph 28, Defendant is without sufficient information to

form a belief as to the truth of the allegations and therefore denies them.

        29.     In response to paragraph 29, Defendant is without sufficient information to

form a belief as to the truth of the allegations and therefore denies them.

        30.     In response to paragraph 30, Defendant is without sufficient information to

form a belief as to the truth of the allegations and therefore denies them.

        31.     In response to paragraph 31, denied.

        32.     In response to paragraph 32, denied

        33.     In response to paragraph 33, denied

        34.     In response to paragraph 34, denied.

                                        COUNT I
                 Violation of the FCRA § 1681s-2(n) by Defendant Verizon
        35.     In response to paragraph 35, Defendant incorporates its responses to paragraphs

1 through 34 as if fully set forth herein.

        36.     In response to paragraph 36, denied that Verizon Wireless Services LLC

reported or continues to report any past due amounts for an account with Plaintiff.

        37.     In response to paragraph 37, denied.

        38.     In response to paragraph 38, denied.

        39.     In response to paragraph 39, denied.

        40.     In response to paragraph 40, denied.

        41.     In response to paragraph 41, denied that Verizon Wireless Services LLC

reported or continues to report any past due amounts for an account with Plaintiff.
                                                  4
Case 2:19-cv-00486-JLB-MRM Document 24 Filed 09/09/19 Page 5 of 13 PageID 119




        42.     In response to paragraph 42, denied.

        43.     In response to paragraph 43, denied.

                                       COUNT II
                Violation of the FCRA § 1681i(a) by Defendant TransUnion
        44.     In response to paragraph 44, Defendant incorporates its responses to paragraphs

1 through 34 as if fully set forth herein.

        45.     In response to paragraph 45, this allegation not directed toward Defendant;

therefore, no response is required. To the extent that a response is required, Defendant is

without sufficient information to form a belief as to the truth of the allegations and therefore

denies them.

        46.     In response to paragraph 46, this allegation not directed toward Defendant;

therefore, no response is required. To the extent that a response is required, Defendant is

without sufficient information to form a belief as to the truth of the allegations and therefore

denies them.

        47.     In response to paragraph 47, this allegation not directed toward Defendant;

therefore, no response is required. To the extent that a response is required, Defendant is

without sufficient information to form a belief as to the truth of the allegations and therefore

denies them.

        48.     In response to paragraph 48, this allegation not directed toward Defendant;

therefore, no response is required. To the extent that a response is required, Defendant is

without sufficient information to form a belief as to the truth of the allegations and therefore

denies them.

        49.     In response to paragraph 49, this allegation not directed toward Defendant;

therefore, no response is required. To the extent that a response is required, Defendant is


                                                 5
Case 2:19-cv-00486-JLB-MRM Document 24 Filed 09/09/19 Page 6 of 13 PageID 120




without sufficient information to form a belief as to the truth of the allegations and therefore

denies them.

        50.     In response to paragraph 50, this allegation not directed toward Defendant;

therefore, no response is required. To the extent that a response is required, Defendant is

without sufficient information to form a belief as to the truth of the allegations and therefore

denies them.

        51.     In response to paragraph 51, this allegation not directed toward Defendant;

therefore, no response is required. To the extent that a response is required, Defendant is

without sufficient information to form a belief as to the truth of the allegations and therefore

denies them.
                                      COUNT III
               Violation of the FCRA § 1681c(b) by Defendant TransUnion
        52.     In response to paragraph 52, Defendant incorporates its responses to paragraphs

1 through 34 as if fully set forth herein.

        53.     In response to paragraph 53, this allegation not directed toward Defendant;

therefore, no response is required. To the extent that a response is required, Defendant is

without sufficient information to form a belief as to the truth of the allegations and therefore

denies them.

        54.     In response to paragraph 54, this allegation not directed toward Defendant;

therefore, no response is required. To the extent that a response is required, Defendant is

without sufficient information to form a belief as to the truth of the allegations and therefore

denies them.

        55.     In response to paragraph 55, this allegation not directed toward Defendant;

therefore, no response is required. To the extent that a response is required, Defendant is




                                                 6
Case 2:19-cv-00486-JLB-MRM Document 24 Filed 09/09/19 Page 7 of 13 PageID 121




without sufficient information to form a belief as to the truth of the allegations and therefore

denies them.

        56.     In response to paragraph 56, this allegation not directed toward Defendant;

therefore, no response is required. To the extent that a response is required, Defendant is

without sufficient information to form a belief as to the truth of the allegations and therefore

denies them.

        57.     In response to paragraph 57, this allegation not directed toward Defendant;

therefore, no response is required. To the extent that a response is required, Defendant is

without sufficient information to form a belief as to the truth of the allegations and therefore

denies them.
                                      COUNT IV
                 Violation of the FCRA § 1681i(a) by Defendant Experian
        58.     In response to paragraph 58, Defendant incorporates its responses to paragraphs

1 through 34 as if fully set forth herein.

        59.     In response to paragraph 59, this allegation not directed toward Defendant;

therefore, no response is required. To the extent that a response is required, Defendant is

without sufficient information to form a belief as to the truth of the allegations and therefore

denies them.

        60.     In response to paragraph 60, this allegation not directed toward Defendant;

therefore, no response is required. To the extent that a response is required, Defendant is

without sufficient information to form a belief as to the truth of the allegations and therefore

denies them.

        61.     In response to paragraph 61, this allegation not directed toward Defendant;

therefore, no response is required. To the extent that a response is required, Defendant is




                                                 7
Case 2:19-cv-00486-JLB-MRM Document 24 Filed 09/09/19 Page 8 of 13 PageID 122




without sufficient information to form a belief as to the truth of the allegations and therefore

denies them.

        62.     In response to paragraph 62, this allegation not directed toward Defendant;

therefore, no response is required. To the extent that a response is required, Defendant is

without sufficient information to form a belief as to the truth of the allegations and therefore

denies them.

        63.     In response to paragraph 63, this allegation not directed toward Defendant;

therefore, no response is required. To the extent that a response is required, Defendant is

without sufficient information to form a belief as to the truth of the allegations and therefore

denies them.

        64.     In response to paragraph 64, this allegation not directed toward Defendant;

therefore, no response is required. To the extent that a response is required, Defendant is

without sufficient information to form a belief as to the truth of the allegations and therefore

denies them.

        65.     In response to paragraph 65, this allegation not directed toward Defendant;

therefore, no response is required. To the extent that a response is required, Defendant is

without sufficient information to form a belief as to the truth of the allegations and therefore

denies them.
                                       COUNT V
                 Violation of the FCRA § 1681c(b) by Defendant Experian
        66.     In response to paragraph 66, Defendant incorporates its responses to paragraphs

1 through 34 as if fully set forth herein.

        67.     In response to paragraph 67, this allegation not directed toward Defendant;

therefore, no response is required. To the extent that a response is required, Defendant is




                                                 8
Case 2:19-cv-00486-JLB-MRM Document 24 Filed 09/09/19 Page 9 of 13 PageID 123




without sufficient information to form a belief as to the truth of the allegations and therefore

denies them.

       68.     In response to paragraph 68, this allegation not directed toward Defendant;

therefore, no response is required. To the extent that a response is required, Defendant is

without sufficient information to form a belief as to the truth of the allegations and therefore

denies them.

       69.     In response to paragraph 69, this allegation not directed toward Defendant;

therefore, no response is required. To the extent that a response is required, Defendant is

without sufficient information to form a belief as to the truth of the allegations and therefore

denies them.

       70.     In response to paragraph 70, this allegation not directed toward Defendant;

therefore, no response is required. To the extent that a response is required, Defendant is

without sufficient information to form a belief as to the truth of the allegations and therefore

denies them.

       71.     In response to paragraph 71, this allegation not directed toward Defendant;

therefore, no response is required. To the extent that a response is required, Defendant is

without sufficient information to form a belief as to the truth of the allegations and therefore

denies them.

                                          General Denial

       72.     Any allegation not expressly admitted above is denied.

                                  AFFIRMATIVE DEFENSES

       73.     As its first affirmative defense, Defendant alleges that this action is subject to

arbitration pursuant to the Verizon Wireless customer agreement terms of service and the Federal




                                                  9
Case 2:19-cv-00486-JLB-MRM Document 24 Filed 09/09/19 Page 10 of 13 PageID 124




 Arbitration Act. Defendant does not waive the requirement to arbitrate this dispute. As a result,

 this Complaint should be dismissed or stayed pending arbitration.

         74.     As its second affirmative defense, Defendant alleges that Plaintiff is barred from

 recovery against Defendant under the FCRA to the extent that any alleged violations or damage

 sustained were legally and proximately caused by persons or entities other than Defendant or for

 whom Defendant is not responsible or liable.

         75.     As its third affirmative defense, Defendant alleges that some or all of Plaintiff’s

 claims against Defendant are barred by the applicable statute of limitation.

         76.     As its fourth affirmative defense, Defendant alleges that Plaintiff is precluded

 from recovering against Defendant for a willful and knowing violation of the FCRA because any

 such violation (which Defendant denies occurred) was not willful or knowing.

         77.     As its fifth affirmative defense, Defendant alleges that Defendant has complied

 with the Fair Credit Reporting Act, including conducting a reasonable investigation into any

 dispute by Plaintiff of her credit report, and is entitled to each and every defense stated in the Act

 and all and all limitations of liability.

         78.     As its sixth affirmative defense, Defendant alleges that Plaintiff cannot meet the

 requirements of 15 U.S.C. § 1681n in order to recover punitive or statutory damages.

         79.     As its seventh affirmative defense, Defendant alleges that Plaintiff has failed to

 her mitigate damages, if any.

                           RIGHT TO ALLEGE FURTHER DEFENSES

         Defendant reserves the right to assert any and all other affirmative defenses that become

 known through the course of discovery and investigation in this case.

         WHEREFORE, Defendant respectfully requests that this Court enter a judgment in favor

 of Defendant and against Plaintiff, and that this Court award attorneys’ fees and costs under


                                                  10
Case 2:19-cv-00486-JLB-MRM Document 24 Filed 09/09/19 Page 11 of 13 PageID 125




 Section 1681n or 1681o of the FCRA, and award any other relief in favor of Defendant that this

 Court deems just and appropriate.



 Dated: September 9, 2019                    Respectfully submitted,


                                             /s/ Robert J. Alwine
                                             Robert J. Alwine, Esq. (Fla. Bar No. 0404179)
                                             robert@robertalwine.com
                                             ROBERT JOSEPH ALWINE, P.A.
                                             240 Crandon Boulevard, Suite 263
                                             Key Biscayne, Florida 33149
                                             Tel: (305) 965-0813

                                             Counsel for Verizon Wireless Services LLC




                                               11
Case 2:19-cv-00486-JLB-MRM Document 24 Filed 09/09/19 Page 12 of 13 PageID 126




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY hereby certify that on September 9, 2019, the foregoing document
 was delivered by method indicated and to those counsel listed on the attached service list.


                                                  /s/ Robert J. Alwine
                                                  Robert J. Alwine




                                             12
Case 2:19-cv-00486-JLB-MRM Document 24 Filed 09/09/19 Page 13 of 13 PageID 127




                                     SERVICE LIST


 Joshua Kersey, Esq.
 Morgan & Morgan, Tampa, P.A.
 201 N. Franklin Street, 7th Floor
 Tampa, FL 33602

 Attorneys for Plaintiff

 [Via CM/ECF]




                                          13
